DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 14/866791 and 14/493141 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/978773 and 62/002169 is acknowledged.

Status of the Claims
Examined herein: 1–12

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–5 and 9–12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "the first metabolite is predetermined to exhibit an ASD tail effect and/or a DD tail effect, each tail effect comprising an associated right tail or left tail enriched in members of the corresponding (ASD or DD) population".  The claim further describes "a first population of subjects with ASD and [] a second population of subjects with non-ASD developmental delay (DD)".  "A claim may be i.e. one pair of ASD/non-ASD DD populations), but that same metabolite may not satisfy the limitation under a different circumstance (i.e. a different pair of ASD/non-ASD DD populations).  The claim therefore fails to distinctly claim the subject matter of the invention.
Likewise, claims 2–5, 11 and 12 fail to distinctly claim the subject matter of the invention because they define the genera of first and/or second metabolites based on characteristics derived from the distributions of the metabolite levels in two populations, the two populations being variable objects.
Additionally, claim 4 recites "the predetermined level of predictability corresponds to a [ROC] curve … having an AUC [] of at least 0.70".  A ROC shows the relationship between the specificity and sensitivity of a diagnostic test for varying diagnostic thresholds (see Zweig, et al. Clinical Chemistry 1993, p. 598 § "ROC Analysis").  An ROC curve does not define a "level of predictability".  It defines a relationship between varying thresholds and varying levels of predictability.  The claim does not particularly point out how the "predetermined level of predictability corresponds to an [ROC] curve".  Because the examiner cannot 
Additionally, claim 5 recites "the predetermined upper (minimum) threshold for one of more of the metabolite is a percentile from 85th to 95th percentile".  The claim is not limited to any particular distribution, and without having specified the corresponding distribution, the percentile cannot be determined.  Because the examiner cannot infer Applicant's intended scope without considerable speculation, this claim will not be examined with respect to the prior art.
Additionally, claims 9 and 10 include material from tables recited in the specification. "Incorporation by reference to a specific figure or table 'is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)" (MPEP 2173.05(s)).  Neither claim 9 nor 10 meets the standard of "exceptional circumstances", since the list metabolite pairs or trios can be recited directly in the claims themselves.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–5, 11 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to two (or more) metabolites,  both of which are "predetermined to exhibit an ASD tail effect and/or a DD tail effect".  This is a generic limitation: it encompasses multiple metabolites. Though the specification lists several hundred candidate metabolites, the claims cannot be 
For claims directed to a genus, "the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are 'representative of the full variety or scope of the genus,' or by the establishment of 'a reasonable structure-function correlation' Such correlations may be established 'by the inventor as described in the specification,' or they may be 'known in the art at the time of the filing date'" (MPEP 2163 § II.3.a.ii).
The specification states that "84 candidate metabolites were identified to exhibit a tail effect" (specification ¶ 0198).  But these 84 were selected from a limited pool of 600 candidate metabolites (specification ¶ 0198), whereas the prior art teaches thousands of metabolites that could be screened (e.g. Jones, et al. US 2011/02082587, Table 1).  Hence, the 84 disclosed species are not representative of full variety and scope of the claimed genus.
The specification also does not establish a reasonable structure-function correlation between a metabolite and whether or not it "exhibit[s] an ASD tail effect and/or a DD tail effect".  In fact, the disclosure does the opposite.  Of 465 screened and characterized metabolites, only 84 "exhibit an ASD tail effect and/or a DD tail effect".  There is no common structure that distinguishes these 84 from the metabolites that do not exhibit a tail effect.  Hence, the disclosure neither explicitly nor implicitly shows a reasonable structure-function relationship that indicates that Applicant possessed the full scope of the claimed genus.
Hence, the disclosure does not adequately show that Applicant possessed the full genus of metabolites "predetermined to exhibit an ASD tail effect and/or a DD tail effect".  Rather, the disclosure demonstrates that Applicant possessed only 84 metabolites that satisfy this condition.  The disclosure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–12 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "differentiating between autism spectrum disorder (ASD) and non-ASD developmental delay (DD) in a subject".
Mathematical concepts recited in the claims include determining whether a metabolite exhibits an ASD tail effect and/or a DD tail effect, and "determining with a predetermined level of predictability that (a) the subject has ASD and not DD or (b) the subject has DD and not ASD, based on the identified ASD tails and/or the identified DD tails within which the sample lies".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic steps of measuring the levels of metabolites in a sample constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. metabolite quantification).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–3, 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsaio, et al. (US 2014/0065132; ref. A9 on IDS of 19 Dec 2019), as evidenced by Zweig, et al. (Clinical Chemistry 1993; ref. C69 on IDS of 19 Dec 2019).
With respect to claim 1, Hsaio teaches "compositions, systems, and methods for diagnosing and treatment of subjects suffering from anxiety, autism spectrum disorder (ASD), or a pathological condition with one or more of the symptoms of ASD" (Abstract).  The diagnostic method comprises "determining the level of an ASD-related metabolite in the subject" (0101).  The "ASD-related metabolite" may be 4-methylphenyl sulfate (i.e. "p-cresol sulfate"), 4-ethylphenyl sulfate, or pantothenate (Table 1).  The specification states that all of these are member of the genus of metabolites that are "predetermined to exhibit an ASD tail effect and/or a DD tail effect" as described in the claim.  Hsaio teaches that the diagnostic method further comprises "detecting whether or not there is an alteration in the level of the ASD-related metabolite in the subject as compared to a reference level of the metabolite in non-autistic subjects, whereby an alteration in the level of the ASD-related metabolite indicates that the subject suffers from ASD".
Hsaio does not explicitly teach that "a reference level" has "a predetermined level of predictability".  But Zweig teaches that in every diagnostic test, the chosen diagnostic threshold necessarily establishes the performance characteristics of the test, including its predictive value (p. 872 
With respect to claim 2, Hsaio teaches 4-ethylphenyl sulfate (Table 1), which the specification defines as being a metabolite that has an ASD tail effect as claimed (see Specification, Table 1B).
With respect to claim 3, Hsaio teaches 4-methylphenyl sulfate (Table 1), which the specification defines as being a metabolite that has a DD tail effect as claimed (see Specification, Table 1B, "p-cresol sulfate").
With respect to claims 6 and 7, Hsaio teaches that the ASD-related metabolite may be 4-methylphenyl sulfate (i.e. "p-cresol sulfate") or pantothenate (Table 1).
With respect to claims 9 and 11, Hsaio teaches 4-methylphenyl sulfate (i.e. "p-cresol sulfate") and pantothenate (Table 1), which is one of the pairs of metabolites satisfying the claimed description (see Specification, Table 6).
Hsaio therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsaio (as evidenced by Zweig) as applied to claim 1 above, and further in view of Rusche, et al. (US 2002/0019407; ref. A1 on IDS of 19 Dec 2019).
With respect to claim 8, Hsaio teaches that the ASD-related metabolite may be 4-methylphenyl sulfate (i.e. "p-cresol sulfate") or pantothenate (Table 1), but does not teach "at least three metabolites" from among those listed.
Rusche teaches that xanthine levels are increased in patients with ASD (0021).
With respect to claims 10 and 12, Hsaio teaches 4-methylphenyl sulfate (i.e. "p-cresol sulfate") and pantothenate (Table 1), and Rusche teaches xanthine (0021), which is one of the triplets of metabolites satisfying the claimed description (see Specification, Table 7).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Rusche — that xanthine is also a predictive metabolite for ASD — and added xanthine to the panel of ASD-related metabolites tested by Hsaio.  Given that the combination merely requires testing for an additional metabolite, and that Rusche teaches how to do so, said practitioner would have readily prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631